Citation Nr: 1520477	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-02 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
Veteran represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1995.  The appellant is seeking apportionment as his estranged spouse on behalf of their dependent child.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2009 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the matter, however, is retained by the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the evidence of record, the Board determines that a remand is necessary for additional development.

As an initial matter, the Board notes that, from March 2014, correspondence to the Veteran has been mailed to an address in Roanoke, Virginia.  See March 2014 Debt Management Center correspondence in Virtual VA.  However, there is no information in the Veteran's electronic claims folder in VBMS or Virtual VA documenting this change of address.  To the contrary, the last address provided by the Veteran in 2009 was in Coral Springs, Florida, and the appellant's January 2010 notice of disagreement instead indicated that the Veteran was a manager of a Radio Shack in Long Island, New York.  Accordingly, on remand, all relevant steps should be taken to verify the Veteran's current address and to associate documentation of such in the electronic claims folder.

Next, inasmuch as the present appeal is contested, specialized procedures apply.  For example, copies of any statements of the case (SOC) and, logically, any supplemental SOCs, are to be provided to all interested parties.  38 C.F.R. § 19.101 (2014).  In this case, however, the Veteran was not provided with a copy of the August 2014 supplemental SOC.  Rather, only the appellant and her attorney were provided with a copy.  Moreover, with respect to the appellant's hearing held by a Decision Review Officer (DRO) in June 2014, it is not shown that the VA has fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  Rather, it appears that a Board hearing was scheduled for that date, but because the Board determined that the Veteran had not been properly notified of the hearing in accordance with contested claims procedures (see June 2014 VA Form 4283 (Hearing Notes - Board of Veterans' Appeals) (stating "no notification of hearing to Vet")), the Board hearing was cancelled.  According to a comment posted to VBMS Notes, the appellant was instead offered a DRO hearing even though the Veteran had not been provided with adequate notice of proceeding.  What is more, following the DRO hearing, a transcript was mailed only to the appellant.  See August 2014 VBMS Note ("hearing transcript rec'd, printed 3 copies, one mailed out to [appellant], a copy sent to POA (DAV), and a copy attached to c-file.").  Given the fact that the Veteran has not been adequately apprised of the appellant's June 2014 DRO hearing and the additional evidence and arguments submitted by the appellant in conjunction therewith, or the August 2014 supplemental statement of the case, a remand is necessary to afford him adequate due process with respect to these proceedings.

Third, the Board notes that an examination of the appellant's apportionment claim involves, in part, a determination as to whether the award of an apportionment would cause undue hardship to the Veteran.  See 38 C.F.R. § 3.451 (2014).  Here, there is some indication in the record that the Veteran may have had some employment difficulties during the appeal period.  See June 2014 DRO Hearing Transcript at p. 6 ("[H]e is now in [child support arrears] of over 48,000 dollars, because he just can't keep a job.").  Therefore, on remand, he needs to be contacted and asked to provide information regarding any payments he may have made in child support, as well as his income and expenses, from 2009 through the present.  

Also relevant to the issue of hardship, the Board notes that the claims file indicates that there is a Vocational and Rehabilitation and Employment (VR&E) folder for the Veteran.  See March 2014 letter to the Veteran regarding an overpayment of educational benefits; indications in VBMS that a VR&E claim was filed.  As these records may contain potentially relevant information regarding the Veteran's employment and financial status, these records should also be obtained on remand. See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Additionally, the appellant should also be provided an opportunity to submit additional evidence.  In this regard, she should be asked to specifically provide information pertaining to her bankruptcy proceedings, including any relevant supporting documents of income and debts since 2009.  See June 2014 DRO Hearing Transcript; June 2014 letter from private attorney ("[Appellant] has retained us to represent her in Chapter 7 Bankruptcy").  

Finally, inasmuch as the appellant's apportionment claim is based on behalf of the Veteran's dependent son, who attained the age of 18 in February of 2014, information regarding the son's anticipated participation in an educational program following his 18th birthday should also be solicited on remand.  See June 2014 DRO Hearing Transcript, p. 16 ("[Son] just graduated in June.  Pending Air Force, he'll start back at TCC, a community college.").  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to verify his current address.  In this regard, the Board notes that March 2014 Debt Management Center correspondence identifies an address in Roanoke, Virginia.  If the Veteran cannot be contacted, the RO/AMC should request documentation supporting the given address from the Debt Management Center.  All verification of address efforts must be documented in the claims folder.

2.  After accomplishing the above, in accordance with contested claims procedures, provide the Veteran with a copy of the appellant's June 2014 DRO Hearing Transcript to the extent that it contains information that could directly affect the payment or potential payment of the benefit which is the subject of the contested claim, as well as a copy of the August 2014 supplemental statement of the case.   

3.  Obtain a copy of any relevant documents of the Veteran's VR&E folder that may have a bearing on the apportionment claim and consideration of undue hardship, including any information regarding his employment and earnings from 2009 through the present.

4.  Send a letter to the Veteran asking him to submit (1) financial statements containing an itemized list of his individual assets and monthly income and expenses and (2) evidence of any child support payments he may have made from 2009 through the present.  See June 2014 payment record letter of the Virginia Department of Social Services (noting a past due support debt of $46,010.82).  Because the Veteran has not provided this information previously, he should be asked to submit, not only a statement of current income, assets, and expenses, but a statement summarizing his income, assets, and expenses for each year since 2009 (when the appellant filed her claim for apportionment).  The RO should ask the Veteran to include with his statements copies of any documents, including canceled checks and copies of pertinent bills, invoices, bank statements, and lease, loan, or mortgage agreements, that would support his assertions pertaining to monthly income and expenditures.  

5.  Send a letter to the appellant asking her to submit updated financial statements containing an itemized list of her individual assets and monthly income and expenses.  Additionally, she should be specifically asked to submit (1) any relevant information from her bankruptcy proceedings, including any supporting documents of income and debts since 2009 and (2) evidence of her son's participation in an educational program following his 18th birthday.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  Both the appellant and her representative and the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




